       Case:20-00022-BKT13 Doc#:29 Filed:06/10/20 Entered:06/10/20 08:12:09      Desc: Main
                                   Document Page 1 of 5
                              UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF PUERTO RICO


   IN RE:                                            CASE NO. 20-00022-BKT
   VICTOR MANUEL RODRIGUEZ RODRIGUEZ
                                                         CHAPTER 13

              DEBTOR (S)


                                    TRUSTEE'S MOTION TO DISMISS

   TO THE HONORABLE COURT:

         NOW COMES José R. Carrión, Chapter 13 Trustee, through the undersigned attorney, and
   very respectfully alleges and prays:

         1. The Debtor(s) failed to commence making payments under the proposed plan in
   violation of what is required pursuant to 11 U.S.C. §1326(a)(1).

         2.   There is CAUSE for this case dismissal as the Debtor(s) is (are) in material
   `default   with respect to the terms of the confirmed plan (or proposed plan). As of
   June 10,   2020 the default is equal to $875.00. 11 U.S.C. §1307(c)(6).    Situation that
constitutes   an unreasonable delay prejudicial to creditors. 11 U.S.C. §1307    (c)(1).

         WHEREFORE the Trustee respectfully prays that this motion be granted and that an
   order dismissing this case be entered for cause pursuant to 11 U.S.C. §1307(c) for the
   reasons herein set forth.

         30 DAYS NOTICE: Pursuant to General Order No. 05-09, the Debtor(s), his/her/their
   counsel of record, and all those parties in interest who have filed a notice of appearance
   in this case, are hereby notified that unless a party in interest files an objection hereto
   within 30 days from the date of this notice, the case may be dismissed or converted without
   the need of further notice or hearing.

         NEGATIVE CERTIFICATION PURSUANT TO SECTION 201(B)(4) OF THE SERVICEMEN’S CIVIL RELIEF
   ACT OF 2003: The Chapter 13 Trustee declares that according to the attached certification(
   s), provided by the Department of Defense Manpower Data Center (DMDC), the Debtor(s) is
   (are) not in active duty or under call to active duty as a member(s) of the ARMY, NAVY, or
   AIR FORCES of the United States of America; National Guard; the Public Health Service or
   the National Oceanic and Atmospheric Administration.

         CERTIFICATE OF SERVICE: The Chapter 13 Trustee herewith certified that a copy of
   this motion has been served on this same date, to their respective address of record to:
   Debtor(s), to their counsel and to all those parties in interest who have filed a notice of
   appearance by First Class Mail if not an ECFS register user.

         In San Juan, Puerto Rico this Wednesday, June 10, 2020.

                                                           /s/ Jose R. Carrion

                                                           JOSE R. CARRION CHAPTER 13 TRUSTEE
                                                           PO Box 9023884, San Juan, PR 00902
                                                           Tel (787) 977-3535
                                                           FAX (787) 977-3550
     Case:20-00022-BKT13 Doc#:29 Filed:06/10/20 Entered:06/10/20 08:12:09 Desc: Main
Department of Defense Manpower DataDocument
                                    Center  Page 2 of 5                 Results as of : Jun-10-2020 07:25:43 AM

                                                                                                                                                                                         SCRA 5.4




SSN:                          XXX-XX-1747
Birth Date:
Last Name:                    RODRIGIUEZ RODRIGUEZ
First Name:                   VICTOR
Middle Name:                  MANUEL
Status As Of:                 Jun-10-2020
Certificate ID:               F7Z1FQKVNG6V9Y5

                                                                               On Active Duty On Active Duty Status Date

           Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA

                                                     This response reflects the individuals' active duty status based on the Active Duty Status Date




                                                                       Left Active Duty Within 367 Days of Active Duty Status Date

           Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA

                                        This response reflects where the individual left active duty status within 367 days preceding the Active Duty Status Date




                                                The Member or His/Her Unit Was Notified of a Future Call-Up to Active Duty on Active Duty Status Date

        Order Notification Start Date                       Order Notification End Date                                       Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA

                                           This response reflects whether the individual or his/her unit has received early notification to report for active duty



Upon searching the data banks of the Department of Defense Manpower Data Center, based on the information that you provided, the above is the status of
the individual on the active duty status date as to all branches of the Uniformed Services (Army, Navy, Marine Corps, Air Force, NOAA, Public Health, and
Coast Guard). This status includes information on a Servicemember or his/her unit receiving notification of future orders to report for Active Duty.




Michael V. Sorrento, Director
Department of Defense - Manpower Data Center
400 Gigling Rd.
Seaside, CA 93955
         Case:20-00022-BKT13 Doc#:29 Filed:06/10/20 Entered:06/10/20 08:12:09                                                        Desc: Main
The Defense Manpower Data Center (DMDC) is an organizationDocument            Page
                                                              of the Department           3 of 5(DoD) that maintains the Defense Enrollment and Eligibility
                                                                                    of Defense
Reporting System (DEERS) database which is the official source of data on eligibility for military medical care and other eligibility systems.


The DoD strongly supports the enforcement of the Servicemembers Civil Relief Act (50 USC App. ? 501 et seq, as amended) (SCRA) (formerly known as
the Soldiers' and Sailors' Civil Relief Act of 1940). DMDC has issued hundreds of thousands of "does not possess any information indicating that the
individual is currently on active duty" responses, and has experienced only a small error rate. In the event the individual referenced above, or any family
member, friend, or representative asserts in any manner that the individual was on active duty for the active duty status date, or is otherwise entitled to the
protections of the SCRA, you are strongly encouraged to obtain further verification of the person's status by contacting that person's Service. Service contact
information can be found on the SCRA website's FAQ page (Q33) via this URL: https://scra.dmdc.osd.mil/faq.xhtml#Q33. If you have evidence the person
was on active duty for the active duty status date and you fail to obtain this additional Service verification, punitive provisions of the SCRA may be invoked
against you. See 50 USC App. ? 521(c).


This response reflects the following information: (1) The individual's Active Duty status on the Active Duty Status Date (2) Whether the individual left Active
Duty status within 367 days preceding the Active Duty Status Date (3) Whether the individual or his/her unit received early notification to report for active
duty on the Active Duty Status Date.


More information on "Active Duty Status"
Active duty status as reported in this certificate is defined in accordance with 10 USC ? 101(d) (1). Prior to 2010 only some of the active duty periods less
than 30 consecutive days in length were available. In the case of a member of the National Guard, this includes service under a call to active service
authorized by the President or the Secretary of Defense under 32 USC ? 502(f) for purposes of responding to a national emergency declared by the
President and supported by Federal funds. All Active Guard Reserve (AGR) members must be assigned against an authorized mobilization position in the
unit they support. This includes Navy Training and Administration of the Reserves (TARs), Marine Corps Active Reserve (ARs) and Coast Guard Reserve
Program Administrator (RPAs). Active Duty status also applies to a Uniformed Service member who is an active duty commissioned officer of the U.S.
Public Health Service or the National Oceanic and Atmospheric Administration (NOAA Commissioned Corps).


Coverage Under the SCRA is Broader in Some Cases
Coverage under the SCRA is broader in some cases and includes some categories of persons on active duty for purposes of the SCRA who would not be
reported as on Active Duty under this certificate. SCRA protections are for Title 10 and Title 14 active duty records for all the Uniformed Services periods.
Title 32 periods of Active Duty are not covered by SCRA, as defined in accordance with 10 USC ? 101(d)(1).


Many times orders are amended to extend the period of active duty, which would extend SCRA protections. Persons seeking to rely on this website
certification should check to make sure the orders on which SCRA protections are based have not been amended to extend the inclusive dates of service.
Furthermore, some protections of the SCRA may extend to persons who have received orders to report for active duty or to be inducted, but who have not
actually begun active duty or actually reported for induction. The Last Date on Active Duty entry is important because a number of protections of the SCRA
extend beyond the last dates of active duty.


Those who could rely on this certificate are urged to seek qualified legal counsel to ensure that all rights guaranteed to Service members under the SCRA
are protected


WARNING: This certificate was provided based on a last name, SSN/date of birth, and active duty status date provided by the requester. Providing
erroneous information will cause an erroneous certificate to be provided.
       Case:20-00022-BKT13 Doc#:29 Filed:06/10/20 Entered:06/10/20 08:12:09       Desc: Main
20-00022-BKT                      Document Page 4 of 5
                              CERTIFICATE OF MAILING

The undersigned hereby certifies that a true copy of the foregoing document was
mailed by first class mail to the parties listed below:
JOSE R. CARRION                                   MARIA DE LOS ANGELES GONZALEZ, ESQ.
PO BOX 9023884, OLD SAN JUAN STATION              US POST OFFICE & COURTHOUSE
SAN JUAN, PR 00902                                300 RECINTO SUR ST., SUITE 109
                                                  OLD SAN JUAN, PR 00901

RODOLFO R HNDZ RAMOS*                             DEPARTMENT OF TREASURY
PO BOX 193997                                     PO BOX 9024140
SAN JUAN, PR 00919-3997                           SAN JUAN, PR 00902


UNEMPLOYMENT INSURANCE                            VICTOR MANUEL RODRIGUEZ RODRIGUEZ
PUERTO RICO DEPT OF LABOR                         HC -01 BOX 11678
12 FLOOR 505 MUNOZ RIVERA AVE.                    CAROLINA, PR 00985

ASOCIACION EMPLEADOS DEL ELA                       ASUME
PO BOX 364508                                      PO BOX 71442
SAN JUAN, PR 00936-4508                            SAN JUAN, PR   00936-8542


ASUME                                              ATT
PO BOX 71316                                       PO BOX 536216
SAN JUAN, PR   00936-8416                          ATLANTA, GA 30353


BANCO POPULAR DE PUERTO RICO                       CITI
BANKRUPTCY DEPARTMENT                              PO BOX 6500
PO BOX 366818                                      SIOUX FALLS, SD       57117
SAN JUAN, PR 00936

CONVERGENT                                         CREDIT COLECTION SERVICES
P O BOX 9004                                       P O BOX 604
RENTON,, WA 98057-9004                             NORWOOD,, MA 02062-6070


DEPARTMENT OF TREASURY                             EASTERN AMERICA INSURANCE COMPANY
UNSECURED CLAIMS                                   PO BOX 9023862
PO BOX 9024140                                     SAN JUAN, PR 00902
SAN JUAN, PR 00902-4140

INTERNAL REVENUE SERVICES                          INTERNAL REVENUE SERVICES
PO BOX 7317                                        PO BOX 7346
PHILADELPHIA, PA 19101-7317                        PHILADELPHIA,, PA 19101-7346


LVNV FUNDING LLC                                   LVNV FUNDING, LLC
RESURGENT CAPITAL SERVICES                         RESURGENT CAPITAL SERVICES
PO BOX 10587                                       PO BOX 10587
GREENVILLE, SC 29603-0587                          GREENVILLE,, SC 29603-0587

MIDLAND FUNDING LLC                                MOHELA DOFED
PO BOX 268941                                      P O BOX 105347
OKLAHOMA CITY,, OK 73126-8941                      ATLANTA,, GA 30348-5347




                                 Page 1 of 2   CASE NO.   20-00022-BKT
       Case:20-00022-BKT13
MONEY EXPRESS                Doc#:29 Filed:06/10/20  Entered:06/10/20
                                                NAHILA  SEMIDEY SANTOS08:12:09   Desc: Main
FIRSTBANK
                                    Document PPage    5 of 5
                                                  O BOX 30348
PO BOX 9146                                      SAN JUAN, PR   00929
SAN JUAN, PR 00908-0146

ORIENTAL BANK                                    ORIENTAL BANK
C/O WILMER MORALES FONSECA                       PO BOX 364745
PO BOX 79552                                     SAN JUAN, PR 00936-4745
CAROLINA, PR 00984-9552

ORIENTAL BANK                                    ORIENTAL BANK
C/O DE DIEGO LAW OFFICES                         C/O WILLIAM SANTIAGO SASTRE
PO BOX 79552                                     PO BOX 79552
CAROLINA, PR 00984-9552                          CAROLINA, PR 00984

PR TREASURY DEPARTMENT-BANKRUPTCY DEPT.          PREPA
P O BOX 9024140                                  C/O MARIA T GORBEA
SAN JUAN, PR 00902                               PO BOX 364267
                                                 SAN JUAN, PR 00936-4267

DATED:   June 10, 2020                             CAROLINE MARTINEZ
                                                  OFFICE OF THE CHAPTER 13 TRUSTEE




                               Page 2 of 2   CASE NO.   20-00022-BKT
